Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 16, 2015

                                        No. 04-15-00288-CV

                                       Eduardo BENAVIDES,
                                             Appellant

                                                  v.

                                          Julia BENNETT,
                                               Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-16084
                               Honorable Larry Noll, Judge Presiding


                                           ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        On September 23, 2015, this court ordered appellant to file his appellate brief no later
than October 5, 2015. Our order cautioned appellant that if he failed to file the brief by this date
or failed to reasonably explain the reason for his failure to do so, this appeal would be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a). Because appellant did not timely respond to
our order, this court issued an opinion and judgment dismissing the appeal on October 14, 2015.
However, the day before our opinion issued, appellant had filed a response to our September 23
order in which he explained the delay in filing his brief and asking this court to accept an
attached “letter brief” as his appellate brief.

       We hereby WITHDRAW our opinion and judgment dated October 14, 2015 and GRANT
appellant’s motion.

           Appellee’s brief is due no later than November 16, 2015.
It is so ORDERED on October 16, 2015.


                                        PER CURIAM



ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court